DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Group I (claims 1-11) in the reply filed on July 27, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 6,517,604), which was cited in the Information Disclosure Statement dated December 3, 2021.
Regarding claims 1, 2, and 10, Kim et al. disclose a method of measuring a casting level in a mold (abstract; column 4, line 11 through column 5, line 50; and Figures 1-5), in which the method comprises the following steps:
providing a temporal current profile into a transmitting (induction) coil (3) that is arranged at the mold (1) during a measuring time interval;
measuring a temporal signal profile using the transmitting coil (3) coupled to a receiving (detection) coil (6) arising during the measuring time interval, wherein a temporal voltage profile is induced in at least one receiving (detection) coil (6) as a result of the temporal current profile impressed into the transmitting coil (3);
selecting a time window within the measuring time interval; and
evaluating the measured temporal signal profile within the selected time window to determine the casting level (abstract).
Regarding claims 3-5, Kim et al. disclose the temporal profile of being ramp-shaped (linear) and having a non-rectangular temporal current profile (see Figures 3-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 6,517,604).
Regarding claims 6 and 7, Kim et al. disclose the features of independent claim 1, but lack explicit disclosure of ascertaining a gradient and evaluating the ascertaining gradient to specify a temporal current setpoint profile and regulating a current through the transmitting coil.  However, it would have been obvious to one of ordinary skill in the art that the Kim et al. reference is operable to measure the casting level based on the gradient (slope) of the curve, in order to translate the casting level of the molten metal.
Regarding claims 8 and 9, it would have been obvious to one of ordinary skill in the art to either periodically or continuously apply steps a, c, and d of independent claim 1, in order to constantly monitor the casting level.
Regarding claim 11, it would have been obvious to one of ordinary skill in the art to measure the time window within the measuring time interval based on a geometry of the mold, and since each mold is different, flow of the molten metal would be different.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        August 22, 2022